—Order unanimously affirmed without costs. Memorandum: Family Court’s finding of neglect following a fact-finding hearing is supported by a preponderance of the evidence (see, Family Ct Act § 1012 [fl [i] [A]; Matter of Kyle T., 255 AD2d 945 [decided herewith]; Matter of Jovann B., 153 AD2d 858). The record *1000establishes that respondent’s child, who was 13 years old at the time of the hearing, had 46 illegal school absences from October 25, 1996 to March 13, 1997, and had not attended school at all since January 31, 1997. Such proof was sufficient to establish a prima facie case of educational neglect (see, Matter of Christa H., 127 AD2d 997). Although respondent submitted evidence that the child had a tutor beginning in May 1997, he submitted no evidence that the child had a tutor or otherwise received any education from October 25, 1996 until May 1997. In any event, it was the Law Guardian who arranged for the tutoring that began in May 1997. Based on the child’s excessive absences from school and testimony that the child was failing all of his subjects, the court properly found that the child was in imminent danger of becoming impaired as a result of respondent’s failure to exercise a minimum degree of care for the child (see, Family Ct Act § 1012 [f] [i]; Matter of Jovann B., supra). (Appeal from Order of Ontario County Family Court, Henry, Jr., J. — Neglect.) Present — Denman, P. J., Green, Hayes, Callahan and Balio, JJ.